J-E01007-16


COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

NORMA JEAN HOLMES

                         Appellant                   No. 305 MDA 2014


              Appeal from the Order Entered January 21, 2014
                In the Court of Common Pleas of 39th District
                             Fulton County Branch
              Criminal Division at No: CP-29-CR-0000103-2012


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., BOWES, SHOGAN,
        LAZARUS, MUNDY, OLSON, OTT, and STABILE, JJ.


PER CURIAM ORDER

       It appearing that the en banc Superior Court of Pennsylvania is divided
evenly 4-4 on the issue of whether restitution was properly ordered by the
trial court under Section 1106(a) of the Crimes Code, 18 Pa.C.S.A. §
1106(a), the order of the trial court dated January 21, 2014, ordering
restitution as a direct result of the crime for which Appellant was sentenced,
is deemed AFFIRMED.

       To the extent the trial court’s January 21, 2014 order also imposed
restitution upon the Appellant as a condition of probation under Section
9754(c)(8) of the Sentencing Code, 42 Pa.C.S.A. § 9754(c)(8), the trial
court’s order of restitution as a condition of probation is hereby VACATED,
as the en banc Superior Court of Pennsylvania is unanimous in the result
that the order of conditional probation was improper.

Judge Mundy did not participate in the consideration or decision of this case.



                                          PER CURIAM